UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM J. ROHLAND, #HG5873, :
:CIVIL ACTION NO. 3:20-CV-00071

Plaintiff,
V. ;
(JUDGE MARIANI)
BUCKS COUNTY PA, et al., :(Magistrate Judge Saporito)
Defendants. ;
ORDER

AND NOW, THIS Ly DAY OF FEBRUARY 2020, upon review of

Magistrate Judge Saporito's Report and Recommendation (R&R) (Doc. 5) for clear error or
manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 5) is ADOPTED for the reasons set forth therein;
2. Plaintiffs Complaint (Doc. 1) is DISMISSED without prejudice;
3. Plaintiff is granted fourteen (14) days from the date of this Order to file an amended
complaint;'

4. This matter is remanded to Magistrate Judge Saporito for further proceedings.

eR see

Rébert D. Marian?
United States District Judge

 

1 Plaintiff's filing docketed in this Court on February 3, 2020, (Doc. 8) which he indicates is
“mending” the original complaint and “adding” to it (Doc. 8 at 3) is not recognized as the amended
complaint contemplated by the R&R (see Doc. 5 at 3) or allowed by this Order and is not considered a legal
pleading which requires a response or further action by the Court.
